DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on December 22, 2020 were received and fully considered. Claims 1, 3, 4, 9, and 34-36 were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (WO 2012/074356 A1) in view of Longchamp et al. (Enhanced Sensivity of a First Generation Glucose AmperometricBiosensor Based on Fibrinogen-Precoating to Carbon Paste Electrode, Electroanalysis, 1998(1), pgs. 1064-1066) (hereinafter “Longchamp”).

Longchamp was cited in applicant’s IDS submitted on December 22, 2020.
With respect to claim 1, Ahmad teaches a solid state electrode (see abstract) comprising: a metal electrode comprising a metal and having a surface (abstract “solid-state reference electrode comprises of a silver-silver halide electrode”); a nanocomposite coated on at least a portion of the surface, the nanocomposite comprising: a compound of the metal used in the electrode... and nanoparticles, nanoclusters, a polymer, or a combination thereof (pg.4 line 19+ “silver nanoparticles... paste was filed into the tubular casing”); wherein the solid state electrode is in electrical connection with a working electrode and a conductive substance (pg.3 line 17+ “wire [6] serves as an electrical conductor. The said wire [6] is made of silver or platinum and it is coiled at the bottom of the casing [8]”).
However, Ahmad does not teach the nanocomposite comprises a strongly binding protein, wherein the strongly binding protein is a mussel protein, a fibrinogen, a protofilament, amyloid fibrils, amyloid nanofibrils, or a combination thereof.
Longchamp teaches a fibrinogen-precoated carbon paste electrode (CPE) (title). This protein is known to adhere rapidly to foreign surfaces (pg. 1064, Col.1, para. 2, line 6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to have modified Ahmad by incorporating a fibrinogen into the composite as taught by Longchamp because Fbg is known to rapidly adhere to foreign surfaces so as to be used as an adhesive for gluing all the solid electrolyte materials together and providing low impedance current path for the electrical signal (Ahmad, pg.3, lines 25-27). Also, Examiner notes that such a modification would be a 
With respect to claim 2, Ahmad teaches the conductive substance is a fluid, metal, material, or gel (pg.3 line 17+ “wire [6] serves as an electrical conductor. The said wire [6] is made of silver or platinum and it is coiled at the bottom of the casing [8]”).
With respect to claim 3, Ahmad and Longchamp teach the metal electrode is configured for fluid communication with a body fluid (Longchamp, abstract “glucose amperometric biosensor” understood to be in communication with blood).
With respect to claim 4, Ahmad teaches the solid state electrode can detect a change in chemical composition of the conductive substance, wherein the solid state electrode can detect a change in pH of less than or equal to 0.5 pH units (pg.2, line 20).
With respect to claim 5, Ahmand teaches the nanoparticles are metal nanoparticles (pg.4 line 19+ “silver nanoparticles... paste was filed into the tubular casing”).
With respect to claim 8, Ahmad teaches the nanoparticles have an average diameter of less than or equal to 20 nanometers (pg.4, lines 10-17).
With respect to claim 35, Longchamp teaches the strongly binding protein is a fibrinogen (title; pg. 1064, Col.1, para. 2, line 6). Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to have modified Ahmad by incorporating a fibrinogen into the composite as taught by Longchamp because Fbg is known to rapidly adhere to foreign surfaces so as to be used as an adhesive for gluing all the solid electrolyte materials together and providing .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad and Longchamp, as applied to claim 1 above, in further view of Kagan et al. (US PG Pub. No. 2012/0143568) (hereinafter “Kagan”).

Kagan was applied in the previous office action.
With respect to claims 6 and 7, Ahmad and Longchamp teach a solid state electrode as established above.
	However, Ahmad and Longchamp do not teach the limitations recited in claims 6 and 7.
	Kagan teaches biosensors comprising electrodes (abstract; par. 11), where the electrodes may comprise nanoparticles (electrodes may comprise nanotubes, pars. 53, 56), and may be modified (modifying the surfaces of electrodes, par. 50), wherein a hydrophobic compound comprising an amine group and a thiol group is covalently bonded to the nanoparticles, wherein the hydrophobic compound is 4- aminothiophenol or 5-amino-2-mercaptobenzimidazole (application of a monolayer to modify the electrode, where the modifier may be 4-amino thiophenol, par. 50 [see Applicant’s par. 26 reciting 4-aminothiophenol as a suitable hydrophobic compound, and Applicant's par. 63 regarding the covalent bonding of such thiol groups]).
.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad and Longchamp, as applied to claim 1 above, in further view of Mansouri et al. (US PG Pub. No. 2003/0000833) (hereinafter “Mansouri”).

Mansouri was applied in the previous office action.
With respect to claim 34, Ahmad and Longchamp teach a solid state electrode as established above.
	However, Ahmad and Longchamp do not teach the limitations recited in claim 34.
	Mansouri teaches, in the field of biosensors (title, abstract), the use of a strongly binding polymer is PVB (useful polymers inlude polyvinyl butyral, par. 103).
It would have been obvious to one of ordinary skill in the art when the invention was filed to modify Ahmad and Longchamp with the teaching of Mansouri for the purpose of providing a polymer capable of forming thin films of sufficient permeability to produce apparent ionic mobility thereacross (Mansouri, par 103).

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112B and 35 USC 101 rejections were persuasive in view of amendment. These rejections are withdrawn.


Conclusion
No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 22, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.